Citation Nr: 1402109	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-47 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for congestive heart failure.

2.  Entitlement to service connection for primary biliary cirrhosis, stage I.

3.  Entitlement to service connection for hiatal hernia.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for jaundice, to include as secondary to primary biliary cirrhosis.

6.  Entitlement to service connection for benign prostatic hypertrophy.

7.  Entitlement to service connection for prostate cancer, to include as secondary to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1972 to February 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In August 2012 a Travel Board hearing was held before the undersigned; a transcript is associated with the record.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran receives Social Security Administration (SSA) disability benefits (as noted in an SSA inquiry in Virtual VA).  A copy of the award of such benefits, and copies of the medical records considered in connection with the award are not in the record.  [The RO made an initial inquiry regarding SSA benefits in March 2007 in connection with a claim for VA pension benefits.  There is no record of a response.]  As SSA records are constructively of record, and may contain pertinent information (The Board is unable to find that medical records considered by SSA are not relevant to the issues on appeal.), they must be secured.  

Additionally, a review of the record found that the most recent VA treatment records in evidence are from September 2009.  Records of any VA treatment the Veteran may have received for the disabilities on appeal are constructively of record, may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record from SSA a copy of the Veteran's award of SSA disability benefits and copies of the complete medical records considered in connection with such award.  The RO should thereafter arrange for any further development suggested by the records received.  If the records are unavailable, the reason for their unavailability (e.g., that they were lost or destroyed) must be noted in the record.  

2.  The RO should secure for the record copies of the complete updated (since September 2009) clinical records of any VA treatment the Veteran has received relevant to the disabilities on appeal.

3.  The RO should arrange for any further development suggested by any additional records received on remand (e.g., a VA examination to secure a nexus opinion, if indicated).

4.  The RO should then review the record and readjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

